1    SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
2    42 N. Sutter Street, Suite 400
3    Stockton, California 95202
     Telephone: (209) 948-9384
4    Facsimile: (209) 948-0706
5    Attorney for Plaintiff
6
                                     UNITED STATES DISTRICT COURT
7
                                   EASTERN DISTRICT OF CALIFORNIA
8                                           SACRAMENTO BRANCH
9
10
     SETH ERIC FIRKUS,                                         Case No.: 2:16-cv-00300-JAM-DMC
11
                    Plaintiff,
12
     vs.                                                       STIPULATION AND ORDER FOR THE
13                                                             AWARD OF ATTORNEY FEES
     NANCY A BERRYHILL,                                        PURSUANT TO THE EQUAL ACCESS
14                                                             TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     Acting Commissioner of Social Security,
15
16                  Defendant
17
18          IT IS HEREBY STIPULATED by and between the parties through their undersigned

19   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees under the
20
     EAJA in the amount of SEVEN-THOUSAND FIVE-HUNDRED ($7,500.00). This amount
21
     represents compensation for all legal services rendered on behalf of Plaintiff, to date, by counsel
22
23   in connection with this civil action, in accordance with 28 U.S.C. § 2412.

24          After the Court issues an order for EAJA fees and expenses to Plaintiff, the government
25   will consider the matter of Plaintiff's assignment of EAJA fees and expenses to Plaintiff's
26
     attorney. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010), the ability to honor the
27
     assignment will depend on whether the fees and expenses are subject to any offset allowed under
28

                              STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                               PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     2:16-cv-00300-JAM-DMC                                                                         Page 1
1    the United States Department of the Treasury's Offset Program. After the order for EAJA fees
2    and expenses is entered, the government will determine whether they are subject to any offset.
3
     Fees and expenses shall be made payable to Plaintiff, but if the Department of the Treasury
4
     determines that Plaintiff does not owe a federal debt, then the government shall cause the
5
6    payment of fees, expenses and costs to be made directly to Shellie Lott, pursuant to the

7    assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff's counsel.
8
            This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA
9
     attorney fees and expenses, and does not constitute an admission of liability on the part of
10
     Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release
11
12   from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to

13   EAJA attorney fees and expenses in connection with this action.
14
            This award is without prejudice to the rights of Plaintiff's counsel to seek Social Security
15
     Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.
16
17
18                                                     Respectfully submitted,

19   Dated: February 7, 2019                             /s/ Shellie Lott
                                                         SHELLIE LOTT
20
                                                         Attorney for Plaintiff
21
                                                         McGREGOR W. SCOTT
22                                                       United States Attorney
23
                                                         DEBORAH L. STACHEL
                                                         Regional Chief Counsel, Region IX
24
     Date: February 7, 2019                               /s/Sharon Lahey
25                                                       (As authorized via email on 2/6/19)
26                                                       SHARON LAHEY
                                                         Special Assistant United States Attorney
27
28

                             STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                              PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     2:16-cv-00300-JAM-DMC                                                                          Page 2
1                                                       ORDER
2           Pursuant to the stipulation, it is so ordered.
3
4
5
     Dated: February 7, 2019
6                                                               ___________________________________
                                                                DENNIS M. COTA
7
                                                                UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                             STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                              PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     2:16-cv-00300-JAM-DMC                                                                       Page 3
